           Case 1:20-cv-02419-RA Document 19 Filed 10/30/20 Page 1 of 1
                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 10/30/2020


 SOLID STATE ELEVATOR CORP.,

                             Plaintiff,
                                                             No. 20-CV-2419 (RA)
                        v.
                                                                     ORDER
 ARCBEST CORP.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         As discussed at today’s conference, the parties are hereby ORDERED to submit a joint

letter, by no later than November 9, 2020, updating the Court on whether discovery has been

completed, and whether it would be productive to refer the case to a Magistrate Judge or to the

Southern District’s Mediation Program for settlement discussions.




SO ORDERED.

Dated:      October 30, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
